          Case 2:15-cv-01979-GMN-CWH Document 84 Filed 10/27/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     EUGENE SCALIA,                                 )
 4                                                  )
 5
                         Plaintiff,                 )        Case No.: 2:15-cv-01979-GMN-CWH
           vs.                                      )
 6                                                  )                    ORDER
     LOCAL 872, LABORERS                            )
 7   INTERNATIONAL UNION OF NORTH                   )
     AMERICA,                                       )
 8
                                                    )
 9                       Defendants.                )
                                                    )
10

11         Pending before the Court is Plaintiff’s Motion to Substitute Party, (ECF No. 75), filed
12   pursuant to Federal Rule of Civil Procedure 25(d). Good cause appearing, IT IS HEREBY
13   ORDERED that the Motion to Substitute Party, (ECF No. 75), is GRANTED.
14         Also pending before the Court is Plaintiff’s Motion for Status Conference, (ECF
15   No. 76). On July 24, 2020, Plaintiff filed a Settlement Agreement, (ECF No. 82), executed by
16   the parties. In light of the parties’ settlement, IT IS HEREBY ORDERED that the Motion for
17   Status Conference, (ECF No. 76), is DENIED as moot.
18                     27 day of October, 2020.
           DATED this ____
19

20
                                                 ___________________________________
21                                               Gloria M. Navarro, District Judge
                                                 United States District Court
22

23

24

25



                                               Page 1 of 1
